Plaintiff in error was convicted in the county court of Okfuskee county on an information which charged that he did have in his possession intoxicating liquors with intent to violate provisions of the prohibition law. September 8, 1911, he was sentenced to pay a fine of fifty dollars and to be confined in the county jail for 30 days. An appeal was properly perfected. It is our opinion that the assignments of error are without merit. The testimony of the officers show that they found intoxicating liquors in the possession of the defendant in his pool hall at the town of Boley. There was evidence also of the payment of the special tax required by liquor dealers of the United States. No reversible error appearing, the judgment of the trial court is affirmed.